Citation Nr: 0200624	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for an anxiety or 
depressive neurosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to November 
1962, and from January 1968 to May 1968, with periods of 
later service in the Air National Guard.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2000, the Board found that new 
and material evidence had been submitted to reopen the 
claims, and remanded them to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record does not show that the veteran's 
current residuals of a head injury are related to, or were 
aggravated by, his active service or any complaints, 
findings, symptoms, injuries or diagnoses in his service 
medical records. 

3.  The evidence of record does not show that the veteran's 
current anxiety or depressive neurosis is related to his 
active service or any complaints, findings, symptoms, 
injuries or diagnoses in his service medical records.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury is not 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 
1131 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

2.  Service connection for an anxiety or depressive neurosis 
is not warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
1110, 1131 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran maintains that a head injury during active duty 
in 1968 resulted in his current claimed disabilities, or 
aggravated a pre-existing head injury.  He also maintains 
that he incurred an anxiety or depressive neurosis while on 
active duty, possibly due to the 1968 head injury or a 1974 
Air National Guard injury above his left eye.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claims.  During the pendency of the 
veteran's claims, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection for the claimed disabilities, as well as the 
evidence of record, by the Board's June 2000 determination 
and the June 2001 supplemental statement of the case.  In 
order to develop the evidence, in June 2000 the RO sent the 
veteran correspondence identifying and requesting types of 
medical evidence, and explaining how VA would assist him to 
obtain any pertinent records.  The veteran replied in July 
2000 that he had submitted everything he knew of to VA and 
had nothing else.  In October 2001, the RO sent the veteran 
correspondence informing his that his claim had been returned 
to the Board, and explaining how to submit additional 
evidence.  VA has also conducted relevant examinations and 
obtained medical opinions.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations and has obtained all 
pertinent records regarding the issues on appeal and the 
veteran has been effectively notified of the evidence 
required to substantiate these claims.  There is no 
indication of existing evidence that could substantiate the 
claims that the RO has not obtained.  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the claims.  As the RO 
has completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  Accordingly, the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

A review of the veteran's service medical records indicates 
that the veteran gave a history of frequent or severe 
headaches, and sinusitis on re-enlistment examination in 
January 1968.  A March 1968 record notes complaints of 
headaches, sinus drainage, and nervousness.  Medication was 
prescribed.  According to a May 1968 medical report, the 
veteran sustained a "slight laceration of [the] scalp" when 
he bumped his head on the nose section of an aircraft while 
climbing up a ladder.  The record indicates that this blow to 
the right side of the veteran's scalp caused "minor capillary 
bleeding," and no swelling or effusion.  A separation 
examination report, dated later that month, notes normal 
psychiatric and neurologic evaluations, and an examination of 
head and scalp was normal.  The report is negative for a 
psychiatric disorder, or any residuals of the head injury.  
The examiner commented that the veteran's left frontal 
headaches were usually associated with sinus drainage, and 
were relieved by medication.

Private medical records show treatment for frontal and 
occipital headaches in August 1967, prior to the May 1968 
head injury.  Complaints of diarrhea and headaches were noted 
in December 1968.

The veteran filed a claim of entitlement to service 
connection for numerous disabilities, including residuals of 
a head injury, in June 1974.  In September 1974, he was 
provided a VA neurologic examination.  The report notes 
complaints of headaches, soreness and weakness in the neck 
and right shoulder, and fatigue of the right leg.  The 
veteran gave a history of sustaining a minor blow to the 
parietal areas during service in 1968, when he bumped his 
head on an airplane part.  He reported that he was not dazed 
or unconscious following the incident, and continued on duty 
without specialized care.  He maintained that his headaches 
had increased in severity since his discharge from service.  
A neurologic evaluation was normal.  A physical examination 
of the veteran's head revealed no scars or skull defects, and 
the facies were symmetrical.  X-rays of the skull were 
normal.  An electroencephalogram (EEG) was mildly abnormal, 
showing paroxysmal activity.  The diagnostic impression was 
traumatic cephalalgia by history, and mild EEG changes.

Lay statements from the veteran's sister, wife, and mother 
were submitted in support of his claim in December 1977.  A 
January 1977 statement from the veteran's sister reported 
that the veteran experienced head, neck, and shoulder pain 
after sustaining an injury in service.  In a December 1977 
statement, the veteran's wife related that the veteran 
sustained a wound to the right side of his head during an 
aircraft accident in service.  She related that his head 
wound was bandaged in the medical dispensary, and reported 
that the area was red, inflamed, and swollen.  She explained 
that her husband has complained of head, neck, shoulder, and 
arm pain since that time, and had problems sleeping through 
the night due this pain.  A statement from the veteran's 
mother, dated later that month, notes that she saw her son "a 
day or so" after he sustained a head wound during service in 
1968.  She related that the area was bandaged "to protect the 
deep laceration and deep wound area," and indicated that it 
was swollen, red, and inflamed.  She noted that her son 
complained of severe head, neck, shoulder, and arm pain due 
to the wound.

The veteran submitted Air National Guard medical records in 
April 1979.  A November 1978 record indicates that the 
veteran experienced repeated anxiety reactions and episodes 
of hyperventilation without any evidence of organic disease.  
A provisional diagnosis of anxiety reaction - 
hyperventilation syndrome was made.  A psychiatric 
consultation was requested in order to evaluate the veteran 
for worldwide duty qualifications.

A December 1978 psychiatric consultation report notes an 
eight to ten year history of nonspecific anxiety.  The 
veteran explained that he developed repeated episodes of 
hyperventilation over the previous eight months, which 
currently occurred on an almost daily basis.  He reported 
one-sided headaches, which he attributed to a "puncture 
wound" to his scalp sustained in an old aircraft accident.  
The examiner commented that while this "may or may not be the 
etiology of his headaches," he suspected that they were 
"certainly exacerbated by his chronic anxiety and depressive 
equivalents."  He opined that the veteran was experiencing a 
chronic anxiety reaction, and should be medically separated 
from the Air National Guard.  The physician explained that 
"while there might be some discussion as to whether this 
patient has a depressive neurosis or an anxiety neurosis," 
the latter was more consistent with his symptomatology.

A January 1988 VA neurologic examination report notes that 
the veteran's medical records were not available for review.  
The veteran reported that he was "semiconscious" following a 
head injury while working on the flight line during service 
in approximately 1970.  In addition, he gave a history of 
sustaining an abrasion of the left eye when it was struck by 
a shell case in service.  The veteran explained that he had 
experienced constant headaches since these injuries.  He 
described the pain as originating around his left eye, and 
radiating to his neck and chest on the left side.  He 
reported that anxiety was diagnosed, and indicated that he 
experienced occasional panic attacks.  A neurologic 
examination was essentially normal.  The diagnostic 
assessment was headaches, apparently secondary to trauma, by 
history.  The examiner opined that the veteran's headaches 
"seem[ed] more related to psychiatric difficulties than to 
any neurological disorder."

Private medical records from T.D., M.D., reflect treatment 
for various complaints, including nervousness, anxiety, and 
hyperventilation, from August 1980 to May 1997.  A January 
1988 report from Dr. D. indicates that the veteran 
experienced dizzy spells when climbing in high places, and 
recommended that he be restricted to floor work for 
occupational safety.

A July 1997 report from Dr. D. notes that the veteran 
currently experienced anxiety, hyperventilation, nervousness, 
and headaches.  The physician opined that "his condition is 
all related to the military."  He reported that the veteran 
sustained a head injury during service in the "Vietnam 
period" in March 1968, and injured his left eye "due to a 
military weapon."  In addition, he explained that the veteran 
was medically disqualified from the National Guard in 
February 1979, due to anxiety neurosis.

In October 1998 correspondence to the veteran's 
representative, Dr. D. reported that the veteran sustained a 
head injury during service in the "Vietnam era" while 
performing preventive maintenance on a military aircraft.  He 
explained that the veteran was working near a clamshell door 
opening, when the door was pulled open.  A sheet metal point 
on the door reportedly struck the top of his head, causing a 
"deep puncture wound."  The physician noted that the veteran 
had experienced severe headaches, neck and shoulder pain, 
anxiety, hyperventilation, and nervousness since that time, 
and opined that "this is all military connected."  He 
concluded that the veteran's current "neuropsychiatric 
condition" was related to the head injury in service.

In October 2000, a neurologist performed a VA neurologic 
examination concerning the claimed residuals of the veteran's 
head injury.  In the report, the neurologist stated that he 
had reviewed all submitted medical records, and he set forth 
the veteran's pertinent medical history.  The veteran 
described the May 1968 head injury and stated that he did not 
lose consciousness, require sutures, or have headaches, 
nausea or vomiting.  He described a second injury in 1974 
when he incurred what he described as a superficial 
laceration over the left eye when hit above the left eye by 
an ejected shell.  The veteran further described having 
developed various symptoms since 1970, such as dizzy spells, 
severe headaches, problems sleeping, depression, blurring of 
vision, nervousness, left ear hearing loss, and constant pain 
in the head, neck and shoulder areas.  The symptoms occurred 
on-and-off, approximately four or five times a week.  

On examination, the veteran had a linear, 2-cm well-healed 
scar on the left frontal parietal area of the scalp that was 
without tenderness.  Cranial nerves were within normal 
limits, coordination was normal, and deep tendon reflexes 
were +2 at the biceps, triceps, patellae and Achilles.  
Sensation was normal to light touch, pin-prick and two-point 
discrimination in the upper and lower extremities.  Motor 
function was within normal limits and was 5/5 in the upper 
and lower extremities, without atrophy.  

Radiographic examination of the skull resulted in an 
impression of slight flattening of the occiput of the 
calvarium, considered developmental; and no evidence of 
intracranial calcification, injury or prior surgical 
intervention.  

For the veteran's claimed condition of residuals of head 
injury, the neurologist provided a diagnosis of laceration of 
the skull; trauma to the left eye, by subjective history; and 
anxiety neurosis.  The neurologist remarked that the veteran 
had been seen and treated for headaches prior to his 1968 
laceration.  The neurologist said that in his opinion, the 
severity of the headaches of which the veteran was 
complaining were less likely to be caused by the scalp 
laceration he sustained in May 1968.  The examiner again 
pointed out that the laceration was not associated with a 
concussion.  Based on documentation in the veteran's medical 
history, his anxiety and depression might well have been 
present when he was in the service.  His symptoms of anxiety 
and depression could be associated with his service period.  
The eye injury he sustained in 1974 possibly could have 
aggravated his anxiety and depression.  The neurologist 
stated that there was some discrepancy between the history 
that the veteran provided during the examination and the 
history set forth in his medical records.  However, even 
taking into account this history, it was very much unlikely 
that the veteran's scalp laceration could be associated with 
his subsequent severe headaches.  The neurologist said that 
in his opinion, the headaches and dizziness were probably 
more a part of the anxiety neurosis rather than his scalp 
injury.  He concluded that the veteran's headaches were less 
likely to have been caused by the scalp injury; and his 
symptoms of anxiety neurosis, or anxiety and depression, 
could be possibly related to the time period of his service.  

In October 2000, a psychiatrist performed a VA psychiatric 
examination.  In the report, the psychiatrist stated that she 
had extensively reviewed the records provided.  The veteran 
reported that he began having anxiety in his early training.  
He said that this developed into panic attacks, which 
developed into depression, and had led him to isolate 
himself.  The veteran explained that when he had a panic 
attack, he felt as though his throat was closing and he could 
not breathe.  He developed numbness around his mouth and 
fingers, which the psychiatrist noted were all symptoms of 
panic attacks.  The psychiatrist set forth a discussion of 
panic attacks in general, and related them to the veteran's 
own particular circumstances.  

The psychiatrist provided full results of a mental status 
examination of the veteran.  The resulting Axis I diagnosis 
was anxiety disorder with panic attacks.  

The psychiatrist disagreed with the conclusion set forth by 
Dr. D. that the veteran's condition was all related to the 
military.  The psychiatrist noted that the veteran had been 
discharged from the military because his anxiety prohibited 
him from doing his work.  She said it appeared that any 
accident the veteran underwent did not result in any 
permanent problem.  She noted that when he was seen in the 
emergency room after bumping his head, there was a small 
laceration that required cleaning and a small Band-Aid.  The 
veteran asserted that he lost consciousness at that point.  
However, the people working with him refuted that and said he 
did not lose consciousness or develop any kind of comatose 
state.  In fact, the veteran was treated and released, and 
was able to return to duty.  The psychiatrist noted that his 
charts include descriptions of his wound by his wife and 
sister that were in sharp contrast to the report by the 
emergency room physician.  The psychiatrist also pointed out 
that the veteran's service medical records showed that at his 
exit interview he had no eye problems or psychiatric 
problems.  Essentially he had a positive review of his 
symptoms by system.  

The psychiatrist stated that the veteran was desperately 
trying to find a reason that could be due to past physical 
accidents for his acting the way he did, and his responding 
to others the way he did.  Nevertheless, she stated that it 
was her opinion that the veteran was predisposed to have 
anxiety attacks that would lead into panic attacks and that 
this happened and usually does happen during a period of 
stress.  She stated that it was her opinion that the bump the 
veteran received on his head, and the bullet casing hitting 
his head, were not anything that would bring on panic 
attacks.  She stated that in her opinion there were no 
correlations between the things that happened to him in 
service, his accident that required no hospitalization at 
all, and his present state.  The psychiatrist said that it 
was her opinion that the veteran would have developed his 
anxiety disorder whether he was in the service or not, and it 
would be interesting to talk with his family to ascertain 
whether there was a history of anxiety with agoraphobia or 
panic attacks.  In her opinion one could not connect his 
current problems with anxiety and panic attacks with any 
service-related incident.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against service 
connection for residuals of a head injury or for an anxiety 
or depressive neurosis.  In so finding, the Board recognizes 
the positive nexus opinions set forth by Dr. D. in July 1997 
and October 1998, to the effect that the veteran's claimed 
conditions (and resulting anxiety, hyperventilation, 
nervousness, severe headaches, and neck and shoulder pain) 
were due to his military experience.  

Nevertheless, the Board finds Dr. D.'s opinions are entitled 
to limited probative weight.  Dr. D. fails to set forth an 
explanation for his ultimate conclusions that demonstrates 
more than a purely speculative basis for linking the claimed 
disabilities to service, in the face of other potential 
etiologies.  Dr. D. simply failed to point to any specific 
history or medical findings, as set forth in the veteran's 
medical records, to support his opinions.

In fact, Dr. D.'s opinions do not purport to be based on a 
review of the veteran's service medical records.  The medical 
history recorded in the reports is clearly not in accordance 
with the medical history and findings reflected in the 
contemporaneous service medical records as to the nature of 
any head injury in service and the presence of symptoms such 
as severe headaches, neck and shoulder pain, anxiety, 
hyperventilation and nervousness.  The Board must therefore 
conclude that Dr. D.'s opinion is not founded on an accurate 
history.  In this regard, the Board notes that the veteran's 
own history of the May 1968 incident has differed from that 
set forth in the contemporary medical reports.  As the Court 
has pointed out, a medical opinion founded upon an incorrect 
medical history is not entitled to probative weight.  See 
Reonal v. Brown, 5 Vet. App. 458, 460- 461 (1993)("An opinion 
based upon an inaccurate factual premise has no probative 
value."); Swann v. Brown, 5 Vet. App. 229, 233 (1993)("[The 
physicians] diagnoses can be no better than the facts alleged 
by the appellant.").

Similarly, the December 1978 psychiatric report, setting 
forth the opinion that the veteran's May 1968 "puncture wound 
... may or may not be the etiology of his [the veteran's] 
headaches", is not entitled to probative weight.  The 
contemporary medical reports are negative for any evidence of 
a puncture wound, and in fact refer only to a "slight 
laceration."  Id. 

On the other hand, the Board finds that great probative 
weight must be assigned to the fact that the veteran 
expressly denied the existence of relevant symptoms at the 
time of his separation examination in May 1968.  This history 
recorded at the critical time in question is entitled to far 
more probative weight than the veteran's later recollections.  
In this respect the Board is not finding or implying that the 
veteran, or any lay party on his behalf, is deliberately or 
consciously misrepresenting his medical history.   Rather, 
the Board simply concludes that the contemporaneous evidence 
is far more reliable as to events in service than is remote 
memory.  

In addition, the Board finds that the October 2000 VA 
psychiatric and neurologic reports are highly probative 
evidence regarding the etiology of the veteran's head 
symptoms.  They are based on a review of the entire claims 
file, including Dr. D.'s opinions and the December 1978 
psychiatric report.  These opinions are specifically offered 
to synthesize the various opinions and findings in the 
veteran's record.  These opinions discuss, and discount, the 
possibility that an injury incurred in service as documented 
in the contemporaneous records caused the veteran's 
headaches, or aggravated pre-existing headaches.  Where 
appropriate, these opinions are supported by full 
explanations tied to history and findings.

The Board recognizes that the two October 2000 VA opinions 
conflict as to the etiology of the veteran's anxiety or 
depressive neurosis.  While the opinion of each VA examiner 
sets forth some justification, the Board finds that the 
particular expertise as well as the reasoning of the VA 
psychiatrist lends her opinion as to the etiology of the 
veteran's psychiatric condition considerably more evidentiary 
weight.  The Board acknowledges that the VA neurologist's 
expertise rendered him competent to provide an opinion as to 
the etiology of the veteran's headaches, however, the Board 
finds that a psychiatrist must be presumed to have superior 
expertise based on training and experience when it comes to 
assessing the etiology of a psychiatric condition.  Moreover, 
the neurologist's report sets forth a history of the presence 
of psychiatric manifestations in service that is not 
consistent with the contemporaneous service medical records.  
By contrast, the VA psychiatrist provided a detailed 
discourse on anxiety attacks in general, and related this to 
the specifics of the veteran's own condition.  She based her 
opinion on a psychiatric examination, not a neurologic 
examination and she pointed out the negative evidence in the 
contemporary service records.  The combination of all of 
these factors warrants the assignment of significantly higher 
probative weight to the psychiatrist's opinion over all the 
other medical opinions of record in combination. 

Finally, the Board recognizes the contentions by the veteran, 
and his sister, wife and mother that his current residuals of 
headaches and anxiety or depressive neurosis are related to 
injuries incurred during his active duty.  However, to the 
extent that these statements describe the severity of the 
veteran's 1968 injury, they are contradicted by the 
contemporary medical reports.  Moreover, as laypersons, the 
veteran and his sister, wife and mother are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, their own opinions do not 
constitute competent medical evidence in support of his 
claims and thus they carry no probative weight on the 
critical question in this matter of medical causation.

In summary, the Board finds that the clear weight of the most 
probative evidence is against the veteran's claims.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.  Therefore, the Board concludes that entitlement 
to service connection for residuals of a head injury and for 
an anxiety or depressive neurosis is not warranted.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied. 

Entitlement to service connection for an anxiety or 
depressive neurosis is denied. 



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

